UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DENNIS ANDREW BALL, )
Plaintiff, §
v. § Civil Action No. 18-2667 (UNA)
JOHN DOES I-X, et al., §
Defendants. §
MEMORANDUM OPINION

 

In a prior Order, the Court granted plaintiff’ s motion to proceed in forma pauperis and
ordered plaintiff to supply the actual names and addresses for defendants John Does l-X, lane
Does l-X, ABC Corporations l-X and ABC Partnerships l-X. Now before the Court is plaintiffs
“Notice of Errata Consistent With the Court’s Order Dated December 3rd 2018,” Which is
construed as an amended complaint (ECF No. 4, “Am. Compl.”). Plaintiff deems these defendants
“flctitious names to designate unknown parties” Who may have caused him harm, Am. Compl. 1111
lO-l l, With respect to the administration of a trust of Which plaintiff Was the beneficiary, see id.
111 7-9.

The Court notes that plaintiff filed a practically identical complaint in this district in 2017,
Which Was transferred to the United States District Court for the District of Arizona. See Order,
Ball v. Counly of Maricopa, No. l7-cv-0018 (D.D.C. Mar. 27, 2017). The District of Arizona
dismissed the complaint With prejudice under 28 U.S.C. § l915(e)(2), noting that it Was “just the
latest in a long string of cases Plaintiff has filed in [the District of Arizona], most of Which [arose]
out of the alleged improper administration of his mother’s estate.” Order, Ball v. Counly of

Maricopa, No. 2117-cV-0943 (D. Ariz. May 8, 2017), at 2.

This plaintiff has had ample opportunity to raise the claims he brings in this case. Because
“there has been prior litigation (l) involving the same claims or cause of action, (2) between the
same parties or their privies, and (3) there has been a flnal, valid judgment on the merits, (4) by a
court of competent jurisdiction,” Smalls v. United States, 471 F.3d 186, 192 (D.C. Cir. 2006)
(citations omitted), the Court concludes that plaintiffs claims are barred, see Drake v. FAA, 291
F.3d 59, 66 (D.C. Cir. 2002). To the extent plaintiff seeks review the District of Arizona’s rulings,
his request is denied. No federal district court has the authority to review the decision of another
federal district court. See, e.g., Klayman v. Kollar-Kotelly, No. 12-5340, 2013 WL 2395909, at *1
(D.C. Cir. May 20, 2013) (per curiam) (“[T]his court has concluded that one district court does not
have jurisdiction to review the decisions of another district court or federal appellate court . . . or
to take disciplinary action against other federal judges . . . .”); Jones v. Supreme Court of the United
States, 405 F. App’x 508 (D.C. Cir. 2010) (per curiam) (“The district court properly held that it
lacked jurisdiction to review decisions of the United States Supreme Court, . . . federal appellate
courts, . . . or other district courts[.]”).

The Court will dismiss the complaint and this civil action. An Order is issued separately.

DATE: January D_, 2019 M &

United States District Judge

